Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 4/15/20 and 3/9/21 were considered. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art fails to fairly suggest a lens apparatus and method of correcting change in focal position comprising: zoom lens units configured to move in an optical axis direction for zooming; and a correction lens unit configured to move in the optical axis direction to correct change in a focal position due to change in an atmospheric pressure, wherein the lens apparatus satisfies the inequality as claimed in claim 1 and 17; a lens apparatus and method of correcting change in a focal position comprising: zoom lens units configured to move in an optical axis direction for zooming; and a correction lens unit configured to move in the optical axis direction to correct change in a focal position due to change in an atmospheric pressure, wherein the lens apparatus satisfies the inequality as claimed in claims 2 and 18; a lens apparatus, comprising: zoom lens units configured to move in an optical axis direction for zooming; and a correction lens unit configured to move in the optical axis direction to correct change in a focal position due to change in an atmospheric pressure, wherein the lens apparatus satisfies the inequality as claimed in claim 3 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Egner (US20190324460) teaches a method for regulating altitude of drone involves adjusting zoom factor of the camera; CM Lee et al (US2575020) teaches a focus adjusting mechanism for aerial cameras.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH